Caton, C. J. In the objection which is urged to this lay, a very erroneous view is presented, of the power of the legislature. The donation is made to the State, for a specified use. The title to the fund is vested in the State, as completely as if the use was not declared in the law making the grant, and the administration of the fund is left to the State. This is so necessarily. Without State legislation, there is no mode of administering the fund. The State then, has complete control over it, to administer it as she pleases, in promotion of the objects of the grant. The faith of the State is no doubt impliedly pledged to apply the fund according to the trust declared in the act, but the legislature must exercise its best judgment, as to how that object can be best accomplished. No sovereign State would accept such a grant upon any other terms. Neither Congress or any court, has ever undertaken to interfere with a State government, in the administration of the school funds, arising from congressional grants. The public faith of a State, has ever been, and ever will be, a sure guarantee that these funds will be administered in good faith, and in the most beneficial manner, in promotion of the objects of the grant. To say that the legislature cannot, when it is deemed for the best interests of the cause of education, unite two townships in one, or make a township of parts of several, is asserting an impotency in a sovereign State, which would deprive it of the power to discharge the trust, as the best interests of the objects of the trust may frequently require. We have no doubt that the legislature may unite or divide townships, and their school funds, as it thinks best. The judgment must be affirmed. Judgment affirmed.